■_   —i   o
Electronically Filed
3/30/2015 2.59:37 PM
Noe Guerra Jr.. District Clerk
Brooks County, Texas
Reviewed ByVanessa Martinez

                                                     CAUSE NO.        1I-04-15888-CV


                  HETUL BHAKTA D\B\A BUDGET INN §                           IN THE DISTRICT COURT OF



                                                                  §
                  VS                                              $        BROOKS COUNTY, TEXAS
                                                                  §
                  TEXAS DEPARTMENT OF                             §
                  TRASNPORTATION AND                              §
                  BALLENGER CONSTRUCTION                          §
                  COMPANY, INC.                                   §       79TI[ JUDICIAL DISTRICT



                                                          NOTICE OF APPEAL


                            Plaintiff HetuI Bhakla D\B\A Budget Inn files his notice of appeal of the trial court's

                  Final Judgment granting of the Texas Department of Transportation's Plea to the Jurisdiction.

                                                                  Respectfully submitted,


                       ^2                                         V. GONZALEZ & ASSOCIATES. P.C.
                                                                  121 North 10th Street
                                                                  McAllcn. Texas 78501
                                                                  Telephone: (956) 630-3266
                       —          -\3                             Facsimile: (956) 630-0383
       -               —          - ■—   :-
                       -S   " .     ■.                            liv:-'.v- AloY.shix Paler Thaddeus. Jr.
                                                                  ALOYSIUS PETER THADDEUS, JR.
           V;::     S                                             Slate Bar No. 198 19500
                                                                  ATTORNEY FOR PLAINTIFF




               Notice of Appeal                                                                                  Page 1
                                CERTIFICATE OF SERVICE

         The above and forgoing document has been served on all attorneys of record in

accordance with the Texas Rules of Civil Procedure on this the 16"' day of March 2015.




Via Facsimile: (512) 472-3855
Susan Bonnen
Office ofthe Attorney General
Transportation Division
P.O. Box 12548
Austin. Texas 78711-2548



VIA TAX: 214) 363-9979
Steve Snelson
Atlorney at Law
Gerstle. Minissalc & Snelson. l.LP
5005 Greenville Avenue. Suite 200
Dallas. 1X75206

                                                    /s/ Alovsius I'cler Thac/ckus, Jr.
                                                    AI.OYS1US PETER THADD1£US. JR.




Notice of Appeal                                                                         Page 2
Electronically Filed
3/6/2015 3 53 02 PM
Noe Guerra Jr., District Clerk
Brooks County. Texas

Reviewed By Vanessa Martinez

                                                             CAUSE NO.   11-04-15888-CV


                          HETUL BHAKTA d/b/a BUDGET                              IN THE DISTRICT COURT
                          INN,                                           §
                                                                         §
                                                Plaintiff,               §
                                                                         5
                         vs.                                             §       79th JUDICIAL DISTRICT
                                                                         §
                         TEXAS DEPARTMENT OF                             §
                          TRANSPORTATION AND                             §
                          BALLENGER CONSTRUCTION                         §
                          COMPANY, INC.                                  §
                                                                         §
                                                Defendant.                       BROOKS COUNTY, TEXAS



                                                         AGREED FINAL JUDGMENT


                               On the _ _ day gpiarcn ^ 2015 came on to be heard the above styled and numberec

                        cause.      Plaintiff, iletul Bhakta d/b/a Budget Inn appeared by and through his attorney of

                        record Aioysius Peter Thaddcus, Jr. Defendant, Ballenger Construction Company, [nc.

                        ("Ballenger Construction") appeared by and through its attorney of record Steve Snelson.

                        The parties announced they had resolved the disputed matters between them and have

                        agreed on the entry of this judgment. The Texas Department of Transportation did noi

                       appear having already been dismissed by the court through an interlocutory Order. After

                       considering the pleadings on file with the Court, the Court finds the following:


                               I.   Pursuant to the agreement between thfl Plaintiff and Ballenger Construction the

                       Court finds that Plaintiff sustained damages to Plaintiffs motel located in Falfurrias,

                       Brooks County, Texas as a result of multiple flooding incidents arising out of the

                       construction upgrade of U.S. Highway 281\lnterstate Highway 69C. As part of the

                       settlement the insurance carrier on behalf of Ballenger Construction agreed to pay for

                       damages to the properly that was not paid for through any payment by the Federal

                       Emergency Management Agency ("FEMA"). Under the terms of the settlement agreement

                       the Plaintiff and Ballenger Construction agreed to settle claims for the Plaintiffs alleged

                       losses of: motel rental income; demolition labor costs; loss of furnishings for carpet, beds.




                       Agresii Final Judgment                                                                  Hage
  chairs, dressers and other motel furniture that were damaged result of the various flooding

  events.



       2.    Therefore, as a result of the settlement between Plaintiff and the payment thai has

  been made on behalf of Ballenger Construction and received by Plaintiff, the Court hearby

  orders that Plaintiff take nothing from Bailenger Construction.


       3.    The Court also finds that Plaintiff brought claims of inverse condemnation,

  nuisance and negligence against the Texas Department of Transportation (TxDOT).
  Plaintiff alleged that three to four separate flooding events at his Falfurrias motel resulted

 from actions of the State of Texas acting through TxDOT during the highway

 reconstruction. Plaintiff further alleged that the manner in which TxDOT conducted the

 highway reconstruction caused the flooding events which shut down plaintiffs business

 for long periods of time. Plaintiff lastly alleged that these flooding events constituted .1

 constitutional taking of real property in violation of the Texas State Constitution resulting
 in inverse condemnation by the State of Texas of the Plaintiffs property. The Court after

 considering the motion and arguments of counsel, and evidence admitted granted TxDOTs

 Plea to the Jurisdiction and by interlocutory Order dismissed the Plaintiff's claims agains:

 TxDOT. As the interlocutory' Order was never severed it will become final once this
 Agreed final Judgment is signed by the Court.


      4.    Therefore, this judgment is final and disposes of all claims and all parties, and is
appealable.

                                  March 9
SIGNED FOR ENTRY on                               .2015.




                                         JIjDGE PRESIDING
AGREED.



Afavsius Peter Thtudleits, Jr.                          Sieve Snelson
ALOYSIUS Pf£TIiR THADDEUS, JR.                          Steve Snelson
Attorney for the Plaintiff                              Attorney for Ballengcr Construction
Co.




Agreed Final Judgment                                                                    Page 2
      United States Po^OffefcUuJE CHRIS"" I
                                       TX 7S4 1
                                  O2 APR 2O15 P                                                  ' Rerrmrnr>~&n—'

               • Sender Please print your name, address, and ZIP+4 in this box


                                 RECEIVED APR 0 « ZQ15

                                             VICENTE G0HZ4 LEZ
                                     V      GONZALEZ SASSOCIATES
                                            in          NORTH   TEfHH
                                            HCALLEH,TEXAS 78SQ!




                                                        O S


  SENDER: COMPLETE THIS SECTION
                                                                      COMPLETE THIS SECTION ON DELIVERY

     Pnnt;w name and Mg, on .S.erse                                                                               □ Agent
  ■ IS S ,r ""rel™ "ls««•» you
                                                                                                          C. DaleofDeliVsr


                                                                          S' enIer del>ve(y address below:       D No




                                                                 3.

                                                                                        D


2, Article Number                                                                               Fee)
                                                                                                                    Yes




                                                                                                             102595-02-1.1.J 540 j

                              U.S. Postal Service™
                              CERTIFIED MAIL™ RECEIPT

                    IT
                    IT
                    •a
                                             Postego
                    m

                                         CenillcB Fao
                    nj

                    r~i         Relum Rocefp! Fee                                    Poslmaid
                           lercdorsainent Requiied)                                    Hare
                    a
                            Hcililciea Dglivery Fea
                    a      (Enir'orsemenl RequirGd)
                    rr

                            Tolal Poslago s Fees
                    rH




                          PS Form 3800. flugusl 20D6
                                                                           See Reverse lor Instructions
5/6/2015                                               Re: Hetul Bhakla Appeal - Hilda Caldweil



 Re: Hetul Bhakta Appeal


    Peter Th

   Thu4/9/2015 4:33 PM

   Inbox


 To Vanessa Martinez ;


 C:HMaCaldwell;




 Thank you . We will gel that check to you as soon as we can.


 Aloysius Peter Thaddeus, Jr.
 Attorney and Counselor at Law
 Law Offices of V. Gonzalez & Associates L.P.
 121 North Tenth Street
 McAllen, Texas 78501
 956.630.3266
 956.630.0383


 From: Vanessa Martinez 

 Sent: Thursday, April 9, 2015 4:29 PM

 To:PeterTh

 Subject: Hetul Bhakta Appeal



 Mr.Thaddeus,

          I'm emailingyou to inform you of the cost to prepare the clerk's record, he
 total cost wiH be $346.00. If you could please mail us a check to pay for this as soon
 as possible it would be greatly appreciated. Thank you and if you have any questions
 please don't hesitate to contact me.



Vanessa Martinez,
 Brooks County Deputy Clerk
 Civil/Criminal Division
 P.O. Box 534
 100 East Miller
 Falfurrias, Texas 78355
 (361)325-5604 x 161

htlps: tort I ook. offi ce365.com/owa/projectiona5px                                              1/2
aQ2015                                                   Re: Haul Bhakta Appeal - Hilda CalAvell


Facsimile (361) 3^5-5679




 tittpsl/'outioc*.office365.ccni/cv/a'prciecliori.aspx                                             2/2
                                                                          4/10/2015



         BROOKS COUNTY DISTRICT COURT                                     "346.00


Three Hundred Forty-Six and 00/100"*****""""*


       BROOKS COUNTY DISTRICT COURT




     HETUAL BHAKTA APPEAL 11 -04-15888CV




    BROOKS COUNTY DISTRICT COURT                              4/10/2015
                                       HETUALBHAKTA APPEAL                      346.00




BUSINESS ACCOUN      HETUAL BHAKTA APPEAL 11-04-15888CV                             346.00




     BROOKS COUNTY DISTRICT COURT                             4/10/2015
                                       HETUAL BHAKTA APPEAL                     346 00




BUSINESS ACCOUN      HETUAL BHAKTA APPEAL 11-04-15888CV                         346.00
                                      The Law Offices of
                            V. Gonzalez & Associates, P.C.

                                           121 N. K
                                          McAllen, Texas 78501
                                          (95fi) 630-3266 Office
                                          (956) 63U-0383 Facsimile

 VICENTE CO.NZALEZ          ALO\ Sil 5 FETEK IHADDEUS JR.          PaPE .MaIICK D.FlItA             PEYTON S. K.V.MPA*
 Attorney At Law             Aliomey Al Laiv                       Allornty At Law                  Attorney Al Law
 ve isj lawSjyahoo. com      pcler^veoiEa Icz la w. com            m J i HafaivgoTiza lezlaw. com   pevton(ii)vtw>w.alL-z aw.com




                                                      March 30, 2015                                                      -<
                                                                                                         -   .-   -        —


 Via Certified Mail,                                                                                          f\>
Return Receipt Requested # 7Q'2* 64000023899 [ 197
Mr. Noe Guerra, Jr.                                                                                                ——      ^7
Brooks County District Clerk                                                                                                jf"
Brooks County- Courthouse
P.O. Box 534
Falrurrias, TX 78355


         Re:        Cause No. 1 1-04- [5888-CV; Hetul Bhakta d/b/a Budget Inn vs. Texas Department
                    of Transportation And Ballenger Construction Company, Inc.; Tn the 79lil Judicial
                   Court of Brooks County, Texas

Dear Mr. Noe Guerra, Jr.:


        The Plaintiff Hetul Bhakta d\b\a Budget Inn has filed a notice of interlocutory appeal.
Plaintiff requests that the clerk's record be prepared for the appeal. I request the following matters
be included:


         1)        All petitions of the plaintiff;
         2)        All answers of the defendants;
         3)        Defendant Texas Department of Transportation's Plea to the Jurisdiction and
                   Amended Plea to the Jurisdiction;
        4)          Plaintiffs Response to the Plea to the Jurisdiction and all exhibits attached.
        5)         All Court orders granting the Plea to Ihe Jurisdiction;
        6)         Plaintiffs Motion for Rehearing and Reconsideration and all exhibits attached;
                   Response of the Defendant Texas Dept. of Transportation to the Motion for
                   Rehearing and Reconsideration,
        8)         All exhibits admitted at the hearing on the Plea to the jurisdiction and the hearing
        on the motion for reconsideration.
  promptlyly'^" * ^ *** *" ^ fo' ^^ *■ ««*■ «* -V o^, will remit to you
        Should you have any questions, please contact our office.

                                 Sincerely yours,.


                                      YS1US PETER THADDEUS.JR
 APT:
 cc:




 Via Facsimile: (214) 36S-9979
Steve Snelson
Attorney at Law
Gerstle, Minissale & Snelson. LLP
5005 Greenville Avenue, Suite 200
Dallas, TX 75206
Attorney for Ballenger Construction Company, Ine

Via Facsimile: (512) 472-S855
Susan Bonnen
Office of the Attorney General
Transportation Division
P.O. Box 12548
Austin, Texas 78711-254S